Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made this May 3, 2016 between Univar
Inc., a Delaware corporation (“Univar”), and Stephen D. Newlin (“Executive”).

RECITALS

A. Univar is engaged in the chemical distribution and logistics business.

B. Univar wishes to employ Executive and Executive wishes to be employed by
Univar in accordance with the terms and conditions set forth in this Agreement.

TERMS AND CONDITIONS

In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, Executive and Univar agree as follows:

1. Employment. As of May 31, 2016 (the “Effective Date”), Univar hereby agrees
to employ Executive, and Executive agrees to be employed by Univar, as its
President and Chief Executive Officer. While employed as President and Chief
Executive Officer, Executive will also continue to serve as a member of the
Univar Inc. Board of Directors (the “Board”). Executive will report directly to
the Board. Executive’s responsibilities will include all those matters
customarily assigned to a chief executive officer. Executive will comply in all
material respects with all rules, policies and procedures of Univar as modified
from time to time to the extent that they are not inconsistent with this
Agreement. Executive will perform all of Executive’s responsibilities in
compliance with all applicable laws. During Executive’s employment, Executive
will not engage in any other business activity that prevents Executive from
carrying out Executive’s obligations under this Agreement, whether or not such
activity is pursued for gain, profit or other pecuniary advantage. Nothing
contained herein, however, shall preclude Executive from continuing to serve as
a member of the board of directors of any company or organization for which he
was serving prior to the Effective Date or to which the Board otherwise
consents, provided that such service does not materially interfere with
Executive’s obligations under this Agreement.

2. Term of Employment. Employment under this Agreement shall be terminable
at-will, and, in such case either Executive or Univar may terminate Executive’s
employment at any time with or without Cause or Good Reason, as defined in this
Agreement, and without notice. Any termination of Executive’s employment by
Executive or Univar (other than death) shall be communicated by written notice
of termination to the other party in accordance with Section 16 of this
Agreement.



--------------------------------------------------------------------------------

3. Compensation. For the duration of Executive’s employment under this
Agreement, Executive shall be entitled to compensation computed and paid
pursuant to the following Sections and subject to applicable withholdings and
deductions:

3.1 Salary. Executive shall be paid a gross salary at the rate of $1,100,000 per
year (the “Annual Base Salary”), with actual amounts paid to be prorated for the
actual period of employment, payable in equal installments in accordance with
Univar’s normal payroll practices. Univar may review Executive’s salary from
time to time as part of a review of Executive’s performance and other relevant
factors and may determine in its sole discretion whether any increase in salary
shall be made. Any such increased amount shall thereafter be Executive’s “Annual
Base Salary” for all purposes under this Agreement.

3.2 Annual Bonus. Univar will provide Executive with the opportunity for annual
cash bonus awards in accordance with performance metrics, weighting and
thresholds/caps to be determined by the Board (the “Annual Bonus”), with a
target annual amount equal to $1,500,000 (as may be increased in the Board’s
discretion from time to time, the “Target Bonus”). Any such increased amount
shall thereafter be Executive’s “Target Bonus” for all purposes under this
Agreement. Except as provided in this Section 3.2 in respect of 2016, the Annual
Bonus will be subject to the terms and conditions in Univar’s Management
Incentive Plan and, with respect to the Annual Bonus payable for 2016, Executive
may earn between zero and 200 percent of the Target Bonus pursuant to the terms
of Univar’s Management Incentive Plan. Any Annual Bonus payable to Executive
hereunder shall be paid between January 1st and March 15th of the year
immediately following the year to which such Annual Bonus relates. For
Executive’s 2016 Annual Bonus, (x)(a) 50% of the Annual Bonus shall be based on
achievement of the corporate performance levels in Univar’s Management Incentive
Plan which shall be substantially the same in all material respects as those
that applied to Univar’s immediately preceding Chief Executive Officer (prior to
Executive) (and shall be conditioned upon the continued employment of Executive
through December 31, 2016) and (b) 50% of the Annual Bonus shall be based on the
success of management development and succession plans as determined by the
Board and communicated to Executive, (y) no less than 80% of the portion of the
Target Bonus subject to clause (x)(a) shall be paid as Executive’s 2016 Annual
Bonus if Executive continues his employment with Univar through December 31,
2016 or if his employment is terminated due to death, by Univar for any reason
other than “Cause” or by Executive for “Good Reason” (provided, however, that if
Executive earns more than the guaranteed amount based on actual performance,
such larger amount shall be paid to him as his 2016 Annual Bonus) and
(z) Executive’s 2016 Annual Bonus will be prorated for the portion of the 2016
fiscal year in which Executive is employed by Univar and its Affiliates (as
defined below in Section 6).

“Cause,” as used herein, shall mean Executive’s (i) willful and continued
failure to perform his material duties with respect to Univar or its Affiliates
(except where due to a physical or mental incapacity) which continues beyond
fifteen (15) business days after a written demand for substantial performance is
delivered to Executive by the Board,

 

-2-



--------------------------------------------------------------------------------

(ii) conviction of or plea nolo contendere to (A) the commission of a felony by
Executive, or (B) any misdemeanor that is a crime of moral turpitude,
(iii) Executive’s willful and gross misconduct in connection with his employment
duties, or (iv) breach of the non-competition, non-solicitation or
confidentiality covenants to which Executive is subject pursuant to this
Agreement (other than any isolated or inadvertent breach by Executive that is
not in bad faith and is cured within fifteen (15) business days after Univar
gives Executive notice of such breach). No act on Executive’s part shall be
deemed “willful” unless done, or omitted to be done, by Executive not in good
faith and without reasonable belief that such action was in the best interest of
Univar. No failure of Executive or Univar to achieve performance goals, in and
of itself, shall be treated as a basis for termination of Executive’s employment
for Cause. Notwithstanding anything herein to the contrary, no termination shall
be treated as for “Cause” under this Agreement (and any such termination shall
instead be treated as without “Cause”) unless (i) Executive has been given not
less than fifteen (15) business days’ written notice by the Board of its
intention to terminate Executive’s employment for Cause, such notice to state in
detail the particular act or acts or failure or failures to act that constitute
the grounds on which the proposed termination for Cause is based (the “Board
Notice”), (ii) the Board Notice is delivered not later than sixty (60) days
after the Board’s learning of such act or acts or failure or failures to act,
and (iii) the Board has thereafter provided Executive with a copy of a
resolution duly adopted by the Board (after Executive has been given a
reasonable opportunity, together with counsel, to be heard before the Board)
confirming that, in its judgment, grounds for Cause on the basis of the original
Board Notice exist, and no cure was timely effected.

“Good Reason,” as used herein, shall mean, without Executive’s consent, (i) a
material reduction in Executive’s Annual Base Salary or a material reduction in
annual incentive compensation opportunity, in each case other than any isolated
or inadvertent failure by Univar that is not in bad faith and is cured within
thirty (30) business days after Executive gives Univar notice of such event;
(ii) a material diminution in Executive’s title, duties and responsibilities,
other than any isolated or inadvertent failure by Univar that is not in bad
faith and is cured within thirty (30) business days after Executive gives Univar
notice of such event; (iii) a transfer of Executive’s primary workplace by more
than thirty-five (35) miles from his workplace on the Effective Date, or
(iv) the failure of a successor to have assumed this Agreement in connection
with any sale of the business, where such assumption does not occur by operation
of law, provided that in order for an event described in this definition to
constitute Good Reason, Executive must provide notice to Univar (in accordance
with Section 16 of this Agreement) within ninety (90) business days after
Executive has knowledge of the existence of such event and Executive must
terminate his employment for Good Reason within thirty (30) business days of
Univar’s failure to cure such event, if curable, or otherwise within thirty
(30) business days of the date on which Executive has knowledge of the
occurrence of the event.

 

-3-



--------------------------------------------------------------------------------

4. Other Benefits.

4.1 Certain Benefits. Executive may participate in employee benefit programs
established by Univar for personnel on a basis commensurate with Executive’s
position and in accordance with Univar’s benefit plans and arrangements from
time to time, including eligibility requirements, but nothing herein shall
require the adoption or maintenance of any such plan.

4.2 Equity Awards. On the Effective Date, Executive will be granted a total of
375,000 restricted stock units under and subject to the Univar Inc. 2015 Omnibus
Equity Incentive Plan, and consisting of:

 

  1) 125,000 time-based RSUs, vesting ratably in installments on each of the
last days of each of the twelve (12) months following the Effective Date,
subject to Executive’s continued employment with Univar and its Affiliates on
each such vesting date (“RSU Tranche 1”);

 

  2) 125,000 performance-based RSUs, vesting ratably in installments on each of
the last days of each of the twelve (12) months following the Effective Date if
(x) Executive is employed by Univar and its Affiliates on each such date, and
(y) a $25 or higher closing price of Univar’s common stock on the New York Stock
Exchange (“NYSE”) being maintained for twenty (20) consecutive trading days
prior to or on the third (3rd) anniversary of the grant date (“RSU Tranche 2”);
and

 

  3) 125,000 performance-based RSUs, vesting ratably in installments on each of
the last days of each of the twelve (12) months following the Effective Date if
(x) Executive is employed by Univar and its Affiliates on each such date, and
(y) a $30 or higher closing price of Univar’s common stock on the NYSE being
maintained for twenty (20) consecutive trading days prior to or on the fourth
(4th) anniversary of the grant date (“RSU Tranche 3”).

These restricted stock units will be subject to the additional terms and
conditions set forth in the employee restricted stock unit award agreement
attached hereto as Exhibit A (the “RSU Agreement”). In the event of any
discrepancy between this Section 4.2 and the RSU Agreement, the latter agreement
will control.

4.3. Vacation and Holidays. Executive shall be entitled to all public holidays
observed by Univar. Vacation days shall be in accordance with the applicable
provision of Univar’s vacation policy, provided, however, that Executive shall
be granted not less than twenty-five (25) vacation days per year.

4.4 Expenses. Univar shall reimburse Executive in accordance with Univar’s
policies and procedures for reasonable expenses necessarily incurred in
Executive’s performance of Executive’s duties against appropriate receipts and
vouchers indicating the specific business purpose for each such expenditure. In
addition, Univar shall reimburse Executive for (or shall pay directly) up to
$25,000 in legal fees and expenses incurred by Executive in the negotiation of
this Agreement and related documents.

 

-4-



--------------------------------------------------------------------------------

4.5 Housing. For the duration of Executive’s employment under this Agreement,
Univar shall provide Executive with reasonable housing for Executive’s exclusive
use while working at Univar’s corporate headquarters.

4.6 Travel Benefits. For the duration of Executive’s employment under this
Agreement, Univar will reimburse Executive for up to 100 hours of flight time
per calendar year for Executive’s travel on a private airplane for company
business, at comparable hourly NetJets rates, in accordance with Univar’s
applicable policy as in effect from time to time; provided that Executive keep
accurate and complete records of all such expenses and submit them to Univar on
no less than a monthly basis.

5. Rights Upon Termination. Executive’s right to payments and benefits under
this Agreement for periods after the date on which his employment with Univar
terminates for any reason (the “Termination Date”) shall be determined in
accordance with the following provisions of this Section 5:

5.1 If Executive’s Termination Date occurs for any reason, Univar shall pay or
provide to Executive:

5.1.1 Executive’s Annual Base Salary (to the extent not previously paid) for the
period ending on the Termination Date, payable within 30 days following the
Termination Date (or such earlier date required by applicable law);

5.1.2 payment for unused vacation days, as determined in accordance with
Univar’s policy as in effect from time to time, payable within 30 days following
the Termination Date (or such earlier date required by applicable law);

5.1.3 any other payments or benefits to be provided to Executive by Univar
pursuant to any employee benefit plans or arrangements of Univar or its
Affiliates, to the extent such amounts are due from Univar or its Affiliates;

5.1.4 any housing or travel benefits to be provided pursuant to this Agreement
through the Termination Date;

5.1.5 any unreimbursed business expenses payable for the period ending on such
termination; and

5.1.6 any other payments or benefits required to be provided to Executive by
Univar under applicable law.

5.2 Unless Executive’s employment is terminated as a result of a Succession
Process (as defined below), if Univar terminates Executive without Cause or
Executive resigns for Good Reason then, in addition to the amounts payable in
accordance with Section 5.1 above, Univar shall pay Executive an amount equal to
the sum of his then current Annual Base Salary and Target Bonus (each as in
effect immediately prior to the Termination Date without regard to any reduction
therein which constitutes Good Reason) which amount shall be payable to
Executive in substantially

 

-5-



--------------------------------------------------------------------------------

equal installments for the twelve (12) month period following the Termination
Date (the “Severance Period”) in accordance with the normal payroll practices of
Univar. The Severance Period, and Univar’s obligation to make payments under
this Section 5.2 shall cease with respect to periods after the breach by
Executive of any of the provisions of Sections 6, 7, 8 or 9 of this Agreement.
No severance benefits shall be paid to Executive if his employment is terminated
as a result of a succession process undertaken by the Board (or a committee
thereof) that has identified a candidate to succeed Executive in the role of
Chief Executive Officer, provided that either Executive has identified such
candidate or Executive is consulted in this succession process, within
parameters determined by the Chairman of the Board, and given an opportunity to
meet with such candidate (it being understood that neither the Company, the
Board nor any committee thereof shall be required to act on Executive’s
recommendation of or opposition to any candidate) (a “Succession Process”). As a
condition for the severance benefit under this Agreement, Executive shall be
required to sign and not revoke a release of claims substantially in the form
attached hereto as Exhibit B.

6. Confidential Information

6.1 Executive recognizes that the success of Univar and its current or future
Affiliates (as defined below in this Section 6) depends upon the protection of
information or materials that are designated as confidential and/or proprietary
at the time of disclosure or should, based on their nature or the circumstances
surrounding such disclosure, reasonably be deemed confidential including,
without limitation, information to which Executive has access while employed by
Univar whether recorded in any medium or merely memorized (all such information
being “Confidential Information”). “Confidential Information” includes without
limitation, and whether or not such information is specifically designated as
confidential or proprietary: all business plans and marketing strategies;
information concerning existing and prospective markets, suppliers, and
customers; financial information; information concerning the development of new
products and services; and technical and non-technical data related to software
programs, designs, specifications, compilations, inventions (as defined in
Section 8.1 below), improvements, patent applications, studies, research,
methods, devices, prototypes, processes, procedures and techniques. Confidential
Information expressly includes information provided to Univar or Affiliates by
third parties under circumstances that require them to maintain the
confidentiality of such information. Notwithstanding the foregoing, Executive
shall have no confidentiality obligation with respect to disclosure of any
Confidential Information that (a) was, or at any time becomes, available in the
public domain other than through a violation of this Agreement or (b) Executive
can demonstrate by written evidence was furnished to Executive by a third party
in lawful possession thereof and who was not under an obligation of
confidentiality to Univar or any of its Affiliates (which, for the avoidance of
doubt, shall not include any confidential information provided to Executive
before the Effective Date in his capacity as a director). Nothing in the
foregoing provisions of this Section 6.1 shall be construed so as to prevent
Executive from using, in connection with his employment for himself or an
employer other than Univar, knowledge which was acquired by him during the
course of his employment with Univar or otherwise and which is generally known
to persons of his experience in other companies in the same industry. Further,
nothing in this Section 6 prohibits Executive from reporting what Executive
believes reasonably and in good faith to be violations of law to a governmental
agency or entity.

 

-6-



--------------------------------------------------------------------------------

6.2 Executive agrees that during Executive’s employment and after termination of
employment irrespective of Cause or Good Reason, Executive will use Confidential
Information only for the benefit of Univar and its Affiliates and will not
directly or indirectly use or divulge, or permit others to use or divulge, any
Confidential Information for any reason, except as required in Executive’s
reasonable business judgment to discharge his duties hereunder or as authorized
by Univar or its Affiliates. Notwithstanding the foregoing, Executive may
disclose Confidential Information as required pursuant to an order or
requirement of a court, administrative agency or other government body.

6.3 Executive hereby assigns to Univar any rights Executive may have or acquire
in such Confidential Information and acknowledges that all Confidential
Information shall be the sole property of Univar and/or its Affiliates or their
assigns.

6.4 There are no rights granted or any understandings, agreements or
representations between the parties hereto, express or implied, regarding
Confidential Information that are not specified herein.

6.5 Executive’s obligations under this Section 6 are in addition to any
obligations that Executive has under state or federal law.

6.6 Executive agrees that in the course of Executive’s employment with Univar,
Executive will not knowingly violate in any way the rights that any entity,
including former employers, has with regard to trade secrets or proprietary or
confidential information.

6.7 For purposes of this Agreement, the term “Affiliate” means any entity
currently existing or subsequently organized or formed that directly or
indirectly controls, is controlled by or is under common control with Univar,
whether through ownership of voting securities, by contract or otherwise.

6.8 Executive’s obligations under this Section 6 are indefinite in term and
shall survive the termination of Executive’s employment.

7. Return of Univar Property. Executive acknowledges that all tangible items
containing any Confidential Information, including without limitation memoranda,
photographs, records, reports, manuals, drawings, blueprints, prototypes, notes,
documents, drawings, specifications, software, media and other materials,
including any copies thereof (including electronically recorded copies), are the
exclusive property of Univar or its applicable Affiliate, and Executive shall
deliver to Univar all such material in Executive’s possession or control upon
Univar’s request and in any event upon the termination of Executive’s employment
with Univar. Executive shall also return any keys, equipment, identification or
credit cards, or other property belonging to Univar or its Affiliates upon
termination or request. Executive’s cellular telephone number is his personal
property.

 

-7-



--------------------------------------------------------------------------------

8. Inventions.

8.1 Executive understands and agrees that all Inventions are the exclusive
property of Univar. As used in this Agreement, “Inventions” shall include
without limitation ideas, discoveries, developments, concepts, inventions,
original works of authorship, trademarks, mask works, trade secrets, ideas,
data, information, know-how, documentation, formulae, results, prototypes,
designs, methods, processes, products, formulas and techniques, improvements to
any of the foregoing, and all other matters ordinarily intended by the words
“intellectual property,” whether or not patentable, copyrightable, or otherwise
able to be registered, which are developed, created, conceived of or reduced to
practice by Executive, alone or with others, during Executive’s employment with
Univar or Affiliates, whether or not during working hours or within three
(3) months thereafter and related to Univar’s then existing or proposed
business. In recognition of Univar’s ownership of all Inventions, Executive
shall make prompt and full disclosure to Univar of, will hold in trust for the
sole benefit of Univar, and hereby assigns, and agrees to assign in the future,
exclusively to Univar all of Executive’s right, title, and interest in and to
any and all such Inventions.

8.2 To the extent any works of authorship created by Executive made within the
scope of employment may be considered “works made for hire” under United States
copyright laws, they are hereby agreed to be works made for hire. To the extent
any such works do not qualify as a “work made for hire” under applicable law,
and to the extent they include material subject to copyright, Executive hereby
irrevocably and exclusively assigns and conveys all rights, title and interests
in such works to Univar subject to no liens, claims or reserved rights.
Executive hereby waives any and all “moral rights” that may be applicable to any
of the foregoing, for any and all uses, alterations, and exploitation thereof by
Univar, or its Affiliates, or their successors, assignees or licensees. To the
extent that any such “moral rights” may not be waived in accordance with law,
Executive agrees not to bring any claims, actions or litigation against Univar,
its Affiliates, or their successors, assignees or licensees, based on or to
enforce such rights. Without limiting the preceding, Executive agrees that
Univar may in its discretion edit, modify, recast, use, and promote any such
works of authorship, and derivatives thereof, with or without the use of
Executive’s name or image, without compensation to Executive other than that
expressly set forth herein.

8.3 Executive hereby waives and quitclaims to Univar any and all claims of any
nature whatsoever that Executive now or hereafter may have for infringement of
any patent or patents from any patent applications for any Inventions. Executive
agrees to cooperate fully with Univar and take all other such acts requested by
Univar (including signing applications for patents, assignments, and other
papers, and such things as Univar may require) to enable Univar to establish and
protect its ownership in any Inventions and to carry out the intent and purpose
of this Agreement, during Executive’s employment or thereafter. If Executive
fails to execute such documents by

 

-8-



--------------------------------------------------------------------------------

reason of death, mental or physical incapacity or any other reason, Executive
hereby irrevocably appoints Univar and its officers and agents as Executive’s
agent and attorney-in-fact to execute such documents on Executive’s behalf.

8.4 Executive agrees that there are no Inventions made by Executive prior to
Executive’s employment with Univar and belonging to Executive that Executive
wishes to have excluded from this Section 8 (the “Excluded Inventions”). If
during Executive’s employment with Univar, Executive uses in the specifications
or development of, or otherwise incorporates into a product, process, service,
technology, or machine of Univar or its Affiliates, or otherwise uses any
invention, proprietary know-how, or other intellectual property in existence
before the Effective Date owned by Executive or in which Executive has any
interest (“Existing Know-How”), Univar or its Affiliates, as the case may be, is
hereby granted and shall have a non-exclusive, royalty-free, fully paid up,
perpetual, irrevocable, worldwide right and license under the Existing Know-How
(including any patent or other intellectual property rights therein) to make,
have made, use, sell, reproduce, distribute, make derivative works from,
publicly perform and display, and import, and to sublicense any and all of the
foregoing rights to that Existing Know-How (including the right to grant further
sublicenses) without restriction as to the extent of Executive’s ownership or
interest, for so long as such Existing Know-How is in existence and is
licensable by Executive.

9. Nonsolicitation and Noncompetition.

9.1 During Executive’s employment with Univar, and for a period expiring
eighteen (18) months after the termination of Executive’s employment, regardless
of the reason, if any, for such termination, Executive shall not in any Covered
Territory, directly or indirectly:

9.1.1 solicit or entice away or in any other manner persuade or attempt to
persuade any officer, employee, consultant or agent of Univar or any of its
Affiliates to alter or discontinue his or her relationship with Univar, or its
Affiliates;

9.1.2 extend (or knowingly permit to be extended) an offer of employment to any
person who on such date is, or who in the preceding six (6) months was, employed
by Univar or any of its Affiliates, unless Univar is given at least five
(5) business days’ written notice of such offer;

9.1.3 solicit from any person or entity that was a customer of Univar or any of
its Affiliates during Executive’s employment with Univar, any business of a type
or nature similar to the business of Univar or any of its Affiliates with such
customer;

9.1.4 solicit, divert, or in any other manner persuade or attempt to persuade
any supplier of Univar or any of its Affiliates to discontinue its relationship
with Univar or its Affiliates;

 

-9-



--------------------------------------------------------------------------------

9.1.5 solicit, divert, take away or attempt to solicit, divert or take away any
customers of Univar or its Affiliates; provided, however, that the solicitation
restriction of this Section 9.1.5 shall be limited to solicitations of customers
with respect to any business of a type or nature similar to the business of
Univar or its Affiliates;

9.1.6 engage in or participate in the chemical distribution or logistics
business.

As used in this Section 9.1, “Covered Territory” means, as of any date (or if
Executive’s employment has been terminated, the Termination Date), the United
States, Western Europe, Canada and any other location in which Univar or any of
its Affiliates is then doing business or did business within the preceding
twelve (12) months.

For purposes of this Section 9.1, for periods after termination of Executive’s
employment, whether a business is of a type or nature similar to the business of
Univar or any of its Affiliates shall be determined based on such business as
conducted on Executive’s Termination Date. In addition, the foregoing
restrictions preventing solicitation shall not apply to general solicitations
not directed at employees, customers or suppliers of Univar or its Affiliates or
any former employee, customer or supplier of Univar or any of its Affiliates.

9.2 Except for Section 9.1.2 above, nothing in Section 9.1 above limits
Executive’s ability to hire an employee of Univar or any of its Affiliates in
circumstances under which such employee first contacts Executive regarding
employment and Executive does not violate any provision of Section 9.1 above.

9.3 Univar and Executive agree that the provisions of this Section 9 do not
impose an undue hardship on Executive and are not injurious to the public; that
this provision is necessary to protect the business of Univar and its
Affiliates; that the nature of Executive’s responsibilities with Univar under
this Agreement provide and/or will provide Executive with access to Confidential
Information that is valuable and confidential to Univar and its Affiliates; that
Univar would not employ Executive if Executive did not agree to the provisions
of this Section 9; that this Section 9 is reasonable in terms of length of time
and scope; and that adequate consideration supports this Section 9. In the event
that a court determines that any provision of this Section 9 is unreasonably
broad or extensive, Executive agrees that such Court should narrow such
provision to the extent necessary to make it reasonable and enforce the
provision as narrowed.

10. Remedies. Notwithstanding any other provisions of this Agreement regarding
dispute resolution, Executive agrees that Executive’s violation of any of
Sections 6, 7, 8 or 9 of this Agreement would cause Univar or its Affiliates
irreparable harm which would not be adequately compensated by monetary damages
and that an injunction may be granted by any court or courts having
jurisdiction, restraining Executive from violation of the terms of this
Agreement, upon any breach or threatened breach of Executive of the obligations
set forth in any of Sections 6, 7, 8 or 9 of this

 

-10-



--------------------------------------------------------------------------------

Agreement. The preceding sentence shall not be construed to limit Univar or its
Affiliates from any other relief or damages to which it may be entitled as a
result of Executive’s breach of any provision of this Agreement, including
Sections 6, 7, 8, or 9 hereof.

11. Venue. Except for proceedings for injunctive relief, the venue of any
litigation arising out of Executive’s employment with Univar or interpreting or
enforcing this Agreement shall lie in a court of appropriate jurisdiction in
Cook County, Illinois.

12. Fees. The prevailing party will be entitled to its costs and attorneys’ fees
incurred in any litigation relating to the interpretation or enforcement of this
Agreement.

13. Disclosure. Executive agrees fully and completely to reveal the terms of
Sections 6, 7, 8 or 9 of this Agreement to any future employer and authorizes
Univar and its Affiliates, at their election, to make such disclosure.

14. Representation of Executive. Executive represents and warrants to Univar
that Executive is free to enter into this Agreement and has no commitment,
arrangement or understanding to or with any party that restrains or is in
conflict with Executive’s performance of the covenants, services and duties
provided for in this Agreement. Executive shall not in the course of Executive’s
employment violate any obligation that Executive may owe any third party,
including former employers.

15. Assignability. During Executive’s employment, this Agreement may not be
assigned by either party without the written consent of the other; provided,
however, that Univar may assign its rights and obligations under this Agreement
without Executive’s consent to any of its Affiliates or to a successor by sale,
merger or liquidation, if such successor carries on the business substantially
in the form in which it is being conducted at the time of the sale, merger or
liquidation and notwithstanding anything in this Agreement, such assignment and
Executive’s transfer of employment thereunder shall not be deemed a termination
of employment. This Agreement is binding upon Executive, Executive’s heirs,
personal representatives and permitted assigns and on Univar, its successors and
assigns. In the event of Executive’s death, all accrued and vested amounts owing
to Executive immediately prior to his death in respect of his employment with
Univar shall be paid to the beneficiary designated by Executive.

16. Notices. Any notice required or permitted to be given hereunder is
sufficient if in writing and delivered by e-mail, by hand, by facsimile or by
registered or certified mail, at a valid address of Executive on file with
Univar, or in the case of Univar at the address of its principal executive
offices attention to the General Counsel, or such other address as may be
provided to each party by the other, and shall be considered given upon receipt
except that any notice by registered or certified mail shall be considered given
three (3) business days after the date of deposit thereof in the U.S. mail.

17. Severability. If any provision of this Agreement or compliance by any of the
parties with any provision of this Agreement constitutes a violation of any law,
or is or becomes unenforceable or void, then such provision, to the extent only
that it is in

 

-11-



--------------------------------------------------------------------------------

violation of law, unenforceable or void, shall be deemed modified to the extent
necessary so that it is no longer in violation of law, unenforceable or void,
and such provision will be enforced to the fullest extent permitted by law. If
such modification is not possible, said provision, to the extent that it is in
violation of law, unenforceable or void, shall be deemed severable from the
remaining provisions of this Agreement, which provisions will remain binding on
the parties.

18. Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder will operate as a waiver thereof; nor
will any single or partial waiver of a breach of any provision of this Agreement
operate or be construed as a waiver of any subsequent breach; nor will any
single or partial exercise of any right or remedy hereunder preclude any other
or further exercise thereof or the exercise of any other right or remedy granted
hereby or by law.

19. Governing Law. The validity, construction and performance of this Agreement
shall be governed by the laws of the State of Illinois without regard to the
conflicts of law provisions of such laws.

20. Survival. Notwithstanding anything to the contrary in this Agreement, the
obligations of this Agreement shall survive a termination of this Agreement or
the termination of Executive’s employment with Univar, except for obligations
under Sections 1, 2, 3 and 4.

21. Tax Matters.

21.1.1 Executive acknowledges that the payments and benefits provided under the
terms of this Agreement shall constitute taxable income to the extent provided
in the applicable provisions of the Internal Revenue Code of 1986, as amended
(the “Code”), and other applicable tax laws. Univar may withhold from any
amounts payable under this Agreement such federal, state and local taxes as may
be required to be withheld pursuant to any applicable law or regulation.

21.1.2 Notwithstanding the provisions of Section 21.1.1 of this Agreement, in
the event that any housing benefits, travel benefits, expense reimbursements or
other fringe benefits provided to Executive by or on behalf of Univar in
connection with Executive’s employment (“Fringe Benefits”) are taxable to
Executive, Univar shall make an additional cash payment to Executive (a
“Gross-Up Payment”) in an amount such that, after payment by the Executive of
all taxes on such Fringe Benefits, including, without limitation, any income
taxes and payroll taxes (and any interest and penalties imposed with respect
thereto) and any taxes imposed upon the Gross-Up Payment, the Executive retains
an amount equal to the value of the Fringe Benefits. For purposes of determining
the amount of the Gross-Up Payment, Executive shall be deemed to be taxed at the
highest marginal tax rate.

22. Entire Agreement. This instrument, and all agreements contemplated hereunder
(including the RSU Agreement), contain the entire agreement of Executive and

 

-12-



--------------------------------------------------------------------------------

Univar with respect to the subject matter herein and supersedes all prior such
agreements and understandings, and there are no other such representations or
agreements other than as stated in this Agreement related to the terms and
conditions of Executive’s employment with Univar. This Agreement may be changed
only by an agreement in writing signed by the party against whom enforcement of
any waiver, change, modification, extension or discharge is sought, and any such
modification agreed to by Univar must, in order to be binding upon Univar, be
signed by the Board or a person delegated authority by the Board.

23. Executive’s Recognition of Agreement. Executive acknowledges that Executive
has read and understood this Agreement and agrees that its terms are necessary
for the reasonable and proper protection of the business of Univar and its
Affiliates. Executive acknowledges that Executive has been advised by Univar
that Executive is entitled to have this Agreement reviewed by an attorney of his
selection, at Executive’s expense, prior to signing, and that Executive has
either done so or elected to forgo that right.

24. Indemnification; Insurance. Univar shall indemnify Executive and hold him
harmless to the fullest extent permitted by the certificate of incorporation and
by-laws of Univar and applicable law. Executive shall continue to be an insured,
during his employment and service as a member of the Board and at all times
thereafter during which Executive may be subject to any liability for which
Executive may be indemnified above, under any contract of officer and director
liability insurance of Univar that insures members of the Board.

25. Inconsistency. In the event of any inconsistency between this Agreement and
any other plan, program, practice or agreement in which Executive is a party or
a participant, and which inconsistency hereunder is adverse to Executive, this
Agreement shall control unless such other plan, program, practice or agreement
specifically refers to an applicable provision of this Agreement as not
controlling.

26. Applicability of Section 409A of the Code.

26.1 To the extent that any reimbursement, fringe benefit or other, similar plan
or arrangement in which Executive participates during his employment under this
Agreement or thereafter provides for a “deferral of compensation” within the
meaning of Section 409A of the Code, (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (iii) subject to any shorter time
periods provided in any expense reimbursement policy of Univar, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred and (iv) the reimbursements shall be made
pursuant to objectively determinable and nondiscretionary Univar policies and
procedures regarding such reimbursement of expenses.

 

-13-



--------------------------------------------------------------------------------

26.2 Notwithstanding any other provision of this Agreement to the contrary, if
any payment hereunder is subject to Section 409A of the Code and if such payment
is to be paid on account of Executive’s separation from service (within the
meaning of Section 409A of the Code), if Executive is a specified employee
(within the meaning of Section 409A(a)(2)(B) of the Code), and if any such
payment is required to be made prior to the first day of the seventh month
following Executive’s separation from service, such payment shall be delayed
until the first day of the seventh month following Executive’s separation from
service (or, if earlier, his death). To the extent that any payments or benefits
under this Agreement are subject to Section 409A of the Code and are paid or
provided on account of Executive’s termination of employment or the Termination
Date, the determination as to whether Executive has had a termination of
employment (or separation from service) shall be made in accordance with
Section 409A of the Code and the guidance issued thereunder without application
of any alternative levels of reductions of bona fide services permitted
thereunder. Installment payments hereunder shall be treated as a right to a
series of separate payments for purposes of Section 409A of the Code.

26.3 With respect to any payments or benefits subject to Section 409A of the
Code, reference to the Executive’s “termination of employment” (and corollary
terms) with the Company shall be construed to refer to the Executive’s
“separation from service” (as determined under Treas. Reg. Section 1.409A-1(h),
as uniformly applied by the Company) with the Company. Whenever a provision
under this Agreement specifies a payment period with reference to a number of
days, the actual date of payment within the specified period shall be within the
sole discretion of the Company. If the timing of the Executive’s execution of a
general release of claims pursuant to Section 5.2 hereof could impact the
calendar year in which any payment under this Agreement that is subject to
Section 409A of the Code will be made, such payment will be made in the later
calendar year.

26.4 It is the intention that this Agreement comply with Section 409A of the
Code (or an exception thereunder) and shall be interpreted in all respects in
accordance with Section 409A of the Code.

[signature page follows]

 

-14-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly signed and delivered this Agreement as
of the day and year first above written.

 

UNIVAR INC. By:  

/s/ Stephen Landsman

  Name: Stephen Landsman   Title: General Counsel

 

EXECUTIVE

/s/ Stephen Newlin

Stephen D. Newlin

 

-15-



--------------------------------------------------------------------------------

EXHIBIT A

UNIVAR INC.

RESTRICTED STOCK UNIT AGREEMENT

 

-16-



--------------------------------------------------------------------------------

EXHIBIT B

RELEASE

This Release (“Release”) is entered into by                 (“Executive”) with
respect to the termination of the employment relationship between Executive and
Univar Inc. (the “Company”).

1. Executive’s last day of employment with the Company was
                (“Termination Date”). Executive shall not seek future employment
or any right to future employment with the Company, its parent or any of its
affiliates.

2. Executive has been provided all compensation and benefits earned Executive by
virtue of employment with the Company, except to the extent that Executive may
still be owed salary earned during the last pay period prior to the Termination
Date and accrued unused vacation and excluding the amount payable to Executive
under the Employment Agreement between Executive and the Company (“Employment
Agreement”).

3. As consideration for the obligations undertaken by the Company pursuant to
the Employment Agreement, Executive hereby releases the Company, its
subsidiaries and affiliates, the respective officers, directors, and employees
of each of the foregoing and the predecessors, successors and assigns of all of
the foregoing, and each of Clayton, Dubilier & Rice, LLC, CVC Capital Partners
Advisory (U.S.), Inc. and Temasek Holding (Private) Limited and their respective
affiliates, including any investment fund affiliated with any of the foregoing,
from any and all claims, causes of action, and liability for damages of whatever
kind, known or unknown, arising from or relating to Executive’s employment and
separation from employment (“Released Claims”). Released Claims include claims
(including claims to attorneys’ fees), damages, causes of action, and disputes
of any kind whatsoever, including without limitation all claims for wages,
employee benefits, and damages arising out of any: contracts, express or implied
(including the Employment Agreement); tort; discrimination; wrongful
termination; any federal, state, local, or other governmental statute or
ordinance, including, without limitation Title VII of the Civil Rights Act of
1964, as amended, the Age Discrimination in Employment Act, as amended (“ADEA”),
Fair Labor Standards Act, and the Employee Retirement Income Security Act of
1974, as amended (“ERISA”); and any other legal limitation on the employment
relationship. Notwithstanding the foregoing, “Released Claims” do not include
claims for breach or enforcement of this Release, claims that arise after the
execution of this Release, claims to vested benefits under ERISA, workers’
compensation claims, or any other claims that may not be released under this
Release in accordance with applicable law.

4. Executive represents and warrants that Executive has not filed any litigation
based on any Released Claims. Executive covenants and promises never to file,
press, or join in any lawsuit based on any Released Claim and agrees that any
such claim, if filed by Executive, shall be dismissed, except that this covenant
and promise does not

 

-17-



--------------------------------------------------------------------------------

apply to any claim of Executive challenging the validity of this Release in
connection with claims arising under the ADEA. Executive represents and warrants
that Executive is the sole owner of any and all Released Claims that Executive
may have; and that Executive has not assigned or otherwise transferred
Executive’s right or interest in any Released Claim. Executive hereby confirms
that he has no disagreement regarding any matter relating to the operations,
policies or practices of the Company or any of its subsidiaries or affiliates
and no knowledge of any failure of any of them or any of their employees,
officers, directors or shareholders at any time to have complied with any legal
or regulatory requirements applicable to any of the foregoing persons or
individuals.

5. Executive represents and warrants that Executive has turned over to the
Company all property of the Company, including without limitation all files,
memoranda, keys, manuals, equipment, data, records, and other documents,
including electronically recorded documents and data that Executive received
from the Company or its employees or that Executive generated in the course of
employment with the Company.

6. Executive specifically agrees as follows:

a. Executive has carefully read this Release and finds that it is written in a
manner that Executive understands;

b. Executive is knowingly and voluntarily entering into this Release;

c. Executive acknowledges that the Company is providing benefits in the form of
payments and compensation, to which Executive would not otherwise be entitled in
the absence of Executive’s entry into this Release, as consideration for
Executive’s entering into this Release;

d. Executive understands that this Release is waiving any potential claims under
the ADEA and other discrimination statutes, except as provided in this Release;

e. Executive is hereby advised by this Release to consult with an attorney prior
to executing this Release and has done so or has knowingly and voluntarily
waived the right to do so;

f. Executive understands he has a period of twenty-one (21) days from the date a
copy of this Release is provided to Executive in which to consider and sign the
Release (during which the offer will remain open), and that Executive has an
additional seven (7) days after signing this Release within which to revoke
acceptance of the Release;

g. If during the twenty-one (21) day waiting period Executive should elect not
to sign this Release, or during the seven (7) day revocation period Executive
should revoke acceptance of the Release, then this Release shall be void. The
effective date of this Release shall be the eighth day after Executive signs and
delivers this Release, provided he has not revoked acceptance; and

 

-18-



--------------------------------------------------------------------------------

h. Executive may accept this Release before the expiration of the twenty-one
(21) days, in which case Executive shall waive the remainder of the 21-day
waiting period.

7. Executive hereby acknowledges his obligation to comply with the obligations
that survive termination of the Employment Agreement, including without
limitation those obligations with respect to confidentiality, inventions and
nonsolicitation.

8. Section 3 of this Release is integral to its purpose and may not be severed
from this Release. In the event that any other provision of this Release shall
be found to be unlawful or unenforceable, such provision shall be deemed
narrowed to the extent required to make it lawful and enforceable. If such
modification is not possible, such provision shall be severed from the Release
and the remaining provisions shall remain fully valid and enforceable to the
maximum extent consistent with applicable law. To the extent any terms of this
Release are put into question, all provisions shall be interpreted in a manner
that would make them consistent with current law.

9. With regard to the subject matter herein, this Release shall be interpreted
pursuant to Illinois.

 

Executive:

 

 

(Signature)

 

 

(Print Name)

 

Dated:

 

 

 

-19-